     Case 2:21-cv-00020-JPH-DLP Document 8 Filed 01/09/21 Page 1 of 1 PageID #: 113


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION


                                            )
LISA MARIE MONTGOMERY,                      )
                                            )
                Plaintiff(s),               )
                                            )
v.                                          )      Cause No. 2:21-cv-00020-JPH-DLP
                                            )
WARDEN OF USP TERRE HAUTE,                  )
MICHAEL CARVAJAL,                           )
JEFFREY ROSEN.                              )
                                            )
                Defendant(s).               )


                     ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

        This cause has come before the Court upon the motion of Amy D. Harwell, counsel for Lisa

Montgomery, for leave to appear and participate pro hac vice in the above-captioned cause only. Being

fully advised, it is now ORDERED that the motion be, and hereby is, GRANTED.


Applicant’s contact information should be entered as follows:

Amy D. Harwell
Assistant Chief, Capital Habeas Unit
Federal Public Defender
810 Broadway, Suite 200
Nashville, TN 37203
Office: 615-736-5047
Fax: 615-736-5265
Amy_Harwell@fd.org



        Date: 1/9/2021




Distribution list:

To all registered counsel by CM/ECF
